Citation Nr: 1412563	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  06-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a neurological disability of the right upper extremity (RUE), to include as secondary to service-connected left median neuropathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever

INTRODUCTION

The Veteran served on active duty from June 1979 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of  November 2005 and December 2005 rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of this claim during hearings held at the RO before Veterans Law Judges in June 2008 and October 2012.  The first Veterans Law Judge retired after the June 2008 hearing.  The Board thus afforded the Veteran another hearing.  

The Board remanded this claim to the RO for additional development in September 2008, June 2010, July 2012, February 2013 and May 2013.


FINDING OF FACT

The nonservice-connected neurological disability of the Veteran's RUE is aggravated by his service-connected left median neuropathy. 


CONCLUSION OF LAW

An increase in the Veteran's nonservice-connected RUE is proximately due to or the result of service-connected left median neuropathy.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a grant of service connection for a neurological disability of the RUE, described as pain, cramping/locking up, numbness, tingling and muscle spasms, on either a direct basis, as related to his active service, or a secondary basis, as due to his service-connected left median neuropathy.  He claims that the cramping in his right arm began in service when he spent a day untangling a winch cable and worsened during service when he was involved in a motor vehicle accident.  He claims that the remaining symptoms also began in service, but initially manifested in his left upper extremity (LUE), now service connected as left median neuropathy, and later developed to the point of affecting his RUE.  In the alternative, he claims that his service-connected left median neuropathy caused or aggravated the symptoms in his nonservice-connected RUE.   

The evidence in this case supports the Veteran's claim on a secondary basis, as aggravated by his service-connected left median neuropathy.  This evidence includes VA and private treatment records dated since 1998, which confirm that the Veteran has a RUE disability, manifested as cramping, tingling and numbness, variously diagnosed, including as ulnar nerve palsy, an ulnar nerve lesion, carpal tunnel syndrome, cubital tunnel syndrome and ulnar compression of the right elbow.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)) (a successful service connection claim must, in part, include competent evidence of a current disability).  

This evidence also includes a February 2014 opinion of a VA neurologist indicating that, although the symptoms in the Veteran's RUE are not related to any in-service disease, injury or event (muscle cramps after pulling cable represent non-specific complaints, not indicative of underlying muscle or peripheral nerve lesion) or caused by his service-connected LUE disability, they are aggravated by that disability.  This conclusion is supported by service and post-service clinical evidence of record establishing that the Veteran did not report or receive treatment for RUE complaints prior to 1998 (13 years after discharge from service) and began reporting such complaints frequently after a May 2000 motor vehicle accident.  As a result of this accident, he suffered serious injuries to his RUE, including a fractured right humerus, and underwent surgery, including the placement of a pin in his right elbow and rods and screws in his right shoulder.  As service connection may be granted on a secondary basis when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, see 38 C.F.R. § 3.310 (2005) (claim filed after October 10, 2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), service connection may be granted in this case. 


ORDER

Service connection for a neurological disability of the right upper extremity, as secondary to service-connected left median neuropathy, is granted. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


